Citation Nr: 1524602	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  15-06 082	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date prior to February 14, 2007 for the grant of a 100 percent rating for service-connected chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The Veteran served on active duty from November 1949 to May 1953.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Department of Veterans Affairs (VA) regional office in Albuquerque, New Mexico (RO), which denied an effective date prior to October 8, 2008 for entitlement to service connection for COPD.  In December 2013, the Board remanded the issue of entitlement to an effective date prior to October 8, 2008 for the grant of a 100 percent rating for COPD to the RO for a Statement of the Case, taking into consideration the holding in Rudd v. Nicholson, 20 Vet. App. 296 (2006).  A January 2014 rating decision granted an earlier effective date of February 14, 2007 for the award of a 100 percent rating for COPD, based on the date of a claim for emphysema.  A Notice of Disagreement was received by VA in March 2014, and a Statement of the Case was issued in February 2015.  A substantive appeal was received by VA later in February 2015.

As a Statement of the Case has been issued as directed, there has been substantial compliance with the December 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A January 2009 rating decision granting entitlement to service connection for COPD, as associated with service-connected granulomatous lung disease, and assigning a 100 percent rating effective October 8, 2008.  

2.  The record does not indicate the Veteran filed a timely Notice of Disagreement (NOD) to that decision, nor was any new and material evidence submitted within the appeal period.

3.  The Veteran filed a new claim for an effective date earlier than October 8, 2008 for a 100 percent rating for COPD in August 2010.

4.  The RO granted an effective date of February 14, 2007 for the award of a 100 percent rating for COPD.


CONCLUSIONS OF LAW

1. The January 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2. The criteria for an effective date earlier than February 14, 2007 for the grant of a 100 percent rating for COPD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has asserted that he is entitled to a 100 percent rating for COPD prior to February 14, 2007.  In support of his claim, the Veteran alleges that he has had problems with lung disease since service.  The Veteran reasons that he should therefore be entitled to service connection and a 100 percent rating for COPD from the date of separation.

The record reflects that service connection was granted by rating decision in March 2002 for granulomatous lung disease, with a 0 percent rating effective November15, 1994.  Service connection for a chronic lung disability other than granulomatous lung disease was denied by the Board in July 2002.  Based on the results of an October 2008 VA nexus opinion, a January 2009 rating decision granted entitlement to service connection for COPD, as associated with granulomatous lung disease, and assigned a 100 percent rating effective October 8, 2008, the date of the nexus opinion.  The Veteran was notified of this action later in January 2009.  The next relevant correspondence from the Veteran was a claim for an earlier effective date for the grant of service connection for COPD, and the assignment of a 100 percent rating, received by VA in August 2010.  Consequently, the Veteran did not appeal the January 2009 decision nor was new evidence received during the one year appeal period.  The decision became final in January 2010.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation from service, else, it is (at the earliest) whenever the Veteran eventually filed a claim.  38 C.F.R. § 3.400(b)(2).  Moreover, a rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE).  38 C.F.R. 
§ 3.105(a).

The Court of Appeals for Veterans Claims held in Sears  v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Here, the Veteran's claim for a lung disorder other than granulomatous lung disease was granted by rating decision in January 2009 and a 100 percent rating was assigned effective October 8, 2008.  The Veteran was notified of this decision later in January 2009 and he did not timely appeal.  Consequently, the January 2009 determination is final and binding in the absence of a showing of CUE - which has not been alleged, certainly not with the required specificity of pleading, much less actually shown as having occurred.  CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002). See also Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

As described above, the Veteran is currently in receipt of a 100 percent rating for COPD back to February 14, 2007, based on the January 2014 rating action by the RO.  However, despite this action by the RO, absent a specific allegation and finding of CUE, the Board simply cannot award an effective date earlier than the date on which the Veteran's claim to re-open was received, which was in August 2010.  As the Veteran has not specifically asserted CUE in the January 2009 rating decision, his claim for an earlier effective date must be denied.

In light of the Court's decision in Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Board observes that the law, and not the evidence, is dispositive of the Veteran's claim.  See Valioa v. Principi, 17 Vet. App. 299 (2003); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Consequently, any deficiencies in VCAA notice are moot and the Board need not address them.  See VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).


ORDER

Entitlement to a an effective date prior to February 14, 2007 for a 100 percent rating for COPD is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


